Action by James C. Hoolihan against Martin Kane, as treasurer, etc. With this case has been consolidated in this court cases bearing titles as follows: Harrison F. Hurd, Respondent, v. Syracuse, Lake Shore & Northern Railroad Company, Appellant; Emilie Schaud, Respondent, v. William Scott Renner, Appellant; Thad. Collins, Jr., Appellant, v. Adelia Pearsall, Respondent; Catherine L. Wurtz et al., Appellants, v. Augustus F. Kahr et al., Respondents. No opinions. These cases having been twice reached in their regular order, and passed, are dismissed, under general rule 39.